NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOSEPH L. SIMS,
Claimant-Appellamf,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, _
Resp0ndent-Appellee.
2011-716s `
Appeal from the United States Court of Appeals for
Veterans C1aims in case no. 09-2928, J11dge Lawrence B.
Hagel.
Before NEWMAN, LINN, and REYNA, Circuit Judges.
PER CURlAM.
0 R D E R
The Secretary of Veterans Affairs moves to waive the
requirements of Fed. Cir. R. 27(i) and to dismiss Jospeh L.
Sims’ appeal for lack of jurisdiction, or in the alternative,
to summarily affirm Sims has not filed a response.
Sims served on active duty in the U.S. Ar1ny from Oc-
tober 1986 to September 1991. In l\/lay 1996, a Depart-
ment of Veterans Affairs regional office (RO) denied Si1ns
claim for disability benefits for an undiagnosed illness

SlMS V. DVA 2
that left Sims feel “Sick and feeling bad." ln January
1999, the RO denied Sims’ claim for benefits for an ad-
justment disorder with anxiety and depression, finding no
evidence that his condition was incurred in, or caused by,
his active service In February 2006, the RO denied Sims’
claim for bene5ts for depression, post traumatic stress
disorder (PTSD), and a mental disorder. The Board of
Veterans’ Appeals denied Sims’ claim, finding that the
evidence did not show that Sims had PTSD and that any
other psychiatric conditions were not related to his ser-
vice. On appeal, the Court of Appeals for Vete_rans
Claims afHrmed, concluding that the Board did err in
relying on a 2009 medical examination report in making
its determination.
Our review of Veterans Court decisions is limited by
statute. See Yates v. West, 213 F.3d 1372, 1373-74 _(Fed.
Cir. 2000). By statute, our jurisdiction over appeals from
the Veterans Court is limited to those appeals that chal-
lenge the validity of a decision of the Veterans Court with
respect to a rule of law or the validity of any statute or
regulation, any interpretation thereof, or that raise any
constitutional controversies. See 38 U.S.C. § 7 292. We do
not have jurisdiction to hear appeals challenging deter-
minations or the application of law to the facts of a par-
ticular case, unless there is a constitutional issue present.
See 38 U.S.C. § 7292(d)(2).
In light of this court’s jurisdictional limitations, we
must dismiss Sims’ appeal. Sims’ informal brief does not
make any argument that his appeal involves the validity
or interpretation of a statute or regulation Sims also
admits that his appeal does not involve any constitutional
issue that this court may have authority to review.
Accordingly,
IT ls 0RDERED THA'r:
(1) The Secretary’s motions are granted The appeal
is dismissed.

3 S1MS v. DVA
(2) Each side shall bear its own costs.
FOR THE COURT
JAN 13 2312 /3/Jan H@rba1y
Date J an Horbaly
Clerk
cc: JoSeph L. Sims
Joshua E. Kurland, Esq.
s20
Issued As A Mandate:  1  __
` FlLED
U.S. COUHT 0F APPEALS FOH
THE FEDEHAl. ClFlCU|T
JAN-13 2012
JAN HORBAL\'
CLEBK